Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a second non-final Office Action in response to arguments and amendments filed on 12/29/2020 for application 16/524,309, a continuation of application 15/459,372. Claims 7, 15 and 23 were cancelled by preliminary amendment.  Claims 1, 5, 6, 9, 13, 14, 17, 21 and 22 are currently amended. Claims 1-6, 8-14, 16-22 and 24 are pending and will be examined below.

Response to Arguments
Applicant’s arguments, see pgs. 10-17, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-6, 8-14, 16-22 and 24  under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandrasekaran (US Pub. 2007/0271573).

Double Patenting
Amendments to claim 1 are sufficient to overcome double patenting rejection, therefore objection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being unpatentable over Chandrasekaran (US Pub. 2007/0271573).
Regarding claim 1, Chandrasekaran teaches A method of processing a database query for sets of data comprising: assigning a unique identifier from an integer space to each entity within data and creating one or more sets of first entities of a first type with each set relating the first entities to a corresponding second entity of a second different type within the data (Fig. 4 #404, #410; Par. [0088] each base event e.g. e1, e2, e3, etc. (i.e. first entity type) is associated with an attribute (i.e. second set containing different type of entity)); 
partitioning a set of first entities represented by entity identifiers into a plurality of segments each including one or more first entities of the set, wherein at least one segment is an insert type to indicate association of the one or more first entities of the at least one segment with the set and at least one other segment is a delete type to indicate dissociation of the one or more first entities of the at least one other segment with the set (Par. [0022, 24, 60-1, 86] a compound event is a base event correlated with one or more base events, which are automatically split into sub-sequences (i.e. segments) of events, including updates or deletes);
generating a representation on disk for each set of first entities, wherein each representation encompasses and is suited for a range of the unique identifiers of first entities within a corresponding set and indicates a presence of a first entity within that corresponding set (Fig. 6; Par. [0116-9] track A and track B represent a set of sub-sequences containing sets of events); and 
processing a query based on the representation for each set of first entities to retrieve data satisfying the query by evaluating the query for the plurality of segments and combining results2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED SEPTEMBER 30, 2020 APPLICATION No. 16/524,309from each of the evaluated segments based on the first entities within the insert type and delete type segments (Fig. 6, 7A, 7B; Par. [0021, 24, 0116-9] track A and track B represent a set of sub-sequences containing sets of events which can be queried and evaluated, including inserts and deletes)).
Regarding claim 2, Chandrasekaran teaches claim 1 as shown above, and further teaches The method of claim 1, wherein at least one set of first entities includes first entities associated with a specific second entity (Fig. 4 #404, #410; Par. [0088] each base event e.g. e1, e2, e3, etc. (i.e. first entity type) is associated with an attribute (i.e. specific second entity).
Regarding claim 3, Chandrasekaran teaches claim 1 as shown above, and further teaches The method of claim 1, wherein at least one set of first entities includes first entities dissociated with a specific second entity (Par. [0070-3] using the delete keyword dissociates a first event (e1) from a second event (e3; i.e. a specific second entity)).
Regarding claim 4, Chandrasekaran teaches claim 1 as shown above, and further teaches The method of claim 1, wherein a first entity and a second entity each represents one or more instances from a group of a person, a document, an event, and an object (Fig. 4; Abs. Par. [0040] the system is designed to record events).
Regarding claim 9, see at least the rejection for claim 1. Chandrasekaran further discloses a processor (Fig. 8 #804; Par. [0181] processor (#804) is used for processing information).
Regarding claim 10, see the rejection for claim 2.
Regarding claim 11, see the rejection for claim 3.
Regarding claim 12, see the rejection for claim 4.
Regarding claim 17, see at least the rejection for claim 10. Chandrasekaran further discloses the computer program product comprising a computer readable storage medium having program instructions (Fig. 8 #806; Par. [0181] main memory (#806) is used for storing information and instructions)
Regarding claim 18, see the rejection for claim 10.
Regarding claim 19, see the rejection for claim 11.
Regarding claim 20, see the rejection for claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US Pub. 2007/0271573) in view of Hsu et al. (US Pub. 2008/0059420).
 The method of claim 1, wherein metadata for an entity identifier of a segment of a set of first entities is stored inline with the segment as a payload.
However, from the same field, Hsu teaches The method of claim 1, wherein metadata for an entity identifier of a segment of a set of first entities is stored inline with the segment as a payload. (Par. [0007] metadata is stored as associated posting list in a block).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the storage method of Hsu into the event storage technique of Chandrasekaran. The motivation for doing so is explained in Hsu (Par. [0014]), “The trustworthy inverted index should be relatively inexpensive with respect to the random I/Os.”
Regarding claim 13, see the rejection for claim 5.
Regarding claim 21, see the rejection for claim 5.

Claims 8, 16 and 24 are reject are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US Pub. 2007/0271573) in view of Wlaschin (US Pat. 5,790,848).
Regarding Claim 8, Chandrasekaran does not explicitly teach The method of claim 1, wherein a set of first entities includes a multi-set containing non-unique entities with duplicate entity identifiers preserved in a physical representation of that set of first entities, and wherein the query requests the set or multi-set representation.  
However, from the same field, Wlaschin teaches The method of claim 1, wherein a set of first entities includes a multi-set containing non-unique entities with duplicate entity identifiers preserved in a physical representation of that set of first entities, and wherein the query requests the set or multi-set representation.  
 (Fig. 11; Archive physically stores old version of file, which can be accessed via user [Col. 2 Line 66 - Col. 3 Line 6]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the archiving methods of Wlaschin into the event storage technique of Chandrasekaran. The motivation for doing so would have been as explained in Wlaschin [Col. 3 lines 1-3], “The journal partition stores older versions of objects such that a user may retrieve data that has been changed.”
Regarding claim 16, see the rejection for claim 8.
Regarding claim 24, see the rejection for claim 8.

Allowable Subject Matter
Claims 6, 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157